ALDERMAN, Justice.
We review the decision of the District Court of Appeal, Fourth District, in McSwigan v. McSwigan, 450 So.2d 284 (Fla. 4th DCA 1984), wherein the district court certified two questions in this dissolution case to be of great public importance. Since the district court rendered its decision, this Court has decided Marcoux v. Marcoux, 464 So.2d 542 (Fla.1985), and Walter v. Walter, 464 So.2d 538 (Fla.1985), which are dispositive of these issues. The Fourth District’s decision is consistent with our recent decision, and we approve the result of the decision of the Fourth District which reverses the final judgment of the trial court.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.